COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-15-00994-CR
Style:                              Andrew Earl Jackson
                                    v. The State of Texas

Date motion filed:                  June 6, 2016
Type of motion:                     Final Motion for Extension of Time to File Appellant’s Brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s Brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 March 9, 2016
         Number of previous extensions granted:                             2     Current Due date: June 2, 2016
         Date Requested:                                    June 13, 2016

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: June 13, 2016
                              The Court will not grant additional motions to extend time.
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
          Appellant’s brief initially was due on March 9, 2016. After the Clerk of this Court notified him that the time
          to file a brief had expired, appellant filed a motion for an extension of time. The Court granted the motion and
          extended the time to file appellant’s brief to April 25. On May 2, appellant filed a second motion for an extension
          time. The Court granted that motion and extended the time to file the brief to June 2, with no further extensions.
          Nevertheless on June 6, appellant filed a third motion for extension of time, requesting an extension to June 13.
          The motion is granted. Appellant’s brief is due to be filed no later than JUNE 13, 2016.
          No further extensions will be granted.


Judge's signature:       /s/ Russell Lloyd
                         


Date: June 10, 2016